470 F.2d 1000
69 Lab.Cas.  P 13,204
SPITZER AKRON, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 72-1187.
United States Court of Appeals,Sixth Circuit.
Argued Oct. 18, 1972.Decided Nov. 27, 1972.

M. Alfred Roemisch, Donald N. Jaffe, Cleveland, Ohio, for petitioner.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Marion Griffin, Patrick Hardin, N. L. R. B., Washington, D. C., Phillip Fusco, Director, Region 8, N. L. R. B., Cleveland, Ohio, for respondent.
Before PHILLIPS, Chief Judge, McCREE, Circuit Judge, and CECIL, Senior Circuit Judge.

ORDER

1
This case is before the court on the petition of Spitzer Akron to review and set aside an order issued by the National Labor Relations Board, and on the Board's cross application for enforcement.  The Board's decision is reported at 195 N.L.R.B. No. 24.  Reference is made to the reported decision of the Board for a detailed recitation of the facts.


2
We conclude that there is substantial evidence to support the conclusion of the Board that Spitzer Akron was a successor employer and was obligated to bargain with the Union as the representative of the predecessor employer, all of whom were reemployed by Spitzer Akron.  N. L. R. B. v. Burns International Security Services, Inc., 406 U.S. 272, 92 S.Ct. 1571, 32 L.Ed.2d 61 (1972); N. L. R. B. v. Wayne Convalescent Center, Inc., 465 F.2d 1039 (6th Cir. 1972).


3
We further conclude that all other parts of the decision of the Board are supported by substantial evidence on the record considered as a whole.


4
It is ordered that the decision of the Board be enforced.